


110 HRES 1442 IH: Supporting and congratulating the people of

U.S. House of Representatives
2008-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1442
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2008
			Mr. Burton of Indiana
			 (for himself, Ms. Bean,
			 Mr. Chabot, and
			 Mr. Davis of Illinois) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting and congratulating the people of
		  Serbia on the formation of a new coalition government.
	
	
		Whereas the United States has enduring national interests
			 in the peace and security of southeastern Europe, and in the greater
			 integration of the region into the Euro-Atlantic community of democratic,
			 well-governed states;
		Whereas Serbia is a vital component of the full
			 integration of the Balkan region, and a stable and democratic Serbia is a
			 linchpin of the whole region;
		Whereas the people of Serbia won their freedom and once
			 again established democratic rule in October 2000 by taking to the streets and
			 forcing the removal of then-President Slobodan Milosevic;
		Whereas the people of Serbia have since continuously
			 elected pro-European and pro-Western forces to lead their country in 7
			 parliamentary and presidential elections;
		Whereas on February 3, 2008, the people of Serbia
			 reelected President Boris Tadic to lead their country;
		Whereas on May 11, 2008, the people of Serbia held
			 successful parliamentary elections, in which pro-Western parties won a majority
			 of the seats;
		Whereas Serbian leaders have been working together to form
			 a coalition government since Serbia's May 11, 2008, national election;
		Whereas on July 8, 2008, members of the Serbian Parliament
			 formed a new coalition government, who made Serbia’s accession into the
			 European Union a priority, installing significant progress toward the European
			 Union’s plan to stabilize and integrate the Balkan region;
		Whereas Serbia’s cabinet aims to develop and maintain
			 positive and productive relations with the United States and other countries
			 throughout the world;
		Whereas the new coalition cabinet was approved in a strong
			 majority vote of 127–27;
		Whereas the new coalition government is the most
			 pro-European Union and stable government the country has had since the ousting
			 of Slobodan Milosevic 8 years ago;
		Whereas Serbia has enacted several military and defense
			 reforms to strengthen ties to its Western allies, including—
			(1)signing a Status of Forces Agreement with
			 the United States Government to facilitate Serbia's participation in joint
			 military exercises and training on September 7, 2006;
			(2)engaging in participation in the National
			 Guard State Partnership Program with the Ohio National Guard on September 8,
			 2006; and
			(3)being granted accession to the North
			 Atlantic Treaty Organization (NATO) Partnership for Peace program, along with
			 its neighbors, Bosnia and Herzegovina and Montenegro, initiating formal
			 cooperation between NATO and Serbia on December 14, 2006;
			Whereas all parties of the coalition government have
			 endorsed the same ‘‘five pillars’’ of policy—European Union membership,
			 cooperation with The Hague tribunal, Kosovo, social and economic reforms, and
			 fighting crime and corruption; and
		Whereas Serbia’s aspiration to become a full member of the
			 European Union is a clearly-declared commitment of every party in this
			 coalition: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the productive efforts made by the
			 Serbian leaders to form a fair and effective coalition government;
			(2)encourages continued fostering of
			 pro-western, pro-European Union cooperation; and
			(3)supports increased defense and security
			 cooperation, the establishment of durable economic ties, and stronger
			 relationships among academic institutions between the United States and Serbia
			 as the Balkan country continues to work toward integration into the
			 Euro-Atlantic community.
			
